Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group III, claim 60 and new claims 81-103, in the reply filed on Dec. 11, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 60 and 81-103 remain pending in the current application.  Claims 1-59 and 61-80 have been cancelled.  Claims 60 and 81-103 have been considered on the merits.

Status of the Claims 
	Claims 60 and 81-103 are currently pending.
Claim 60 is amended.

New claims 81-103 have been added.  
	Claims 60 and 81-103 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks: Dynabeads® on pg. 12 line 30; StemSpan™ on pg. 15 line 12; and Ficoll® on pg. 33 line 17, has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 


Claim Objections
The disclosure is objected to because of the following informalities: 
	Claim 1 is objected to in the recitation of “Growth Factor β Receptor (TGFβRIII)”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “Growth Factor β Receptor III (TGFβRIII)”. 
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 85 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 85 recites a limitation of “where the first culture medium comprises 10 nM to 5 µM DEX”.  The specification describes “the concentration of the synthetic steroid such as DEX may range from 100 nM to 5 µM” (para. {0069] of published application), but does not describe the concentration range of 10 nM to 5 µM for DEX.  
This is a new matter rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 60, 81-85, 89 and 97-102 are rejected under 35 U.S.C. 103 as being unpatentable over Shuga et al. (WO 2007/038664 A1) (ref. of record) as evidenced by An et al. (2012/0295285 A1) in view of Fortunel et al. (Blood, 2000) (ref. of record).
With respect to claim 60, Shuga teaches a method of producing red blood cells (0091).  With respect to claim 60 step (a), Shuga teaches providing burst-forming unit erythroid (BFU-E) cells (0061, 0068, 0072 and 0075).  Shuga teaches cells that are at the early-stage burst-forming unit-erythroid stage as evidenced by An (0012, 0046 and 0061) and Shuga teaches selecting for cells which express CD71 (0078).  An teaches burst-forming unit erythroid cells are considered early-stage (0005).  With respect to claim 60 step (b), Shuga teaches a three step method to produce red blood cells from CD34+ cells by culturing the cells in a first culture medium (these culturing steps would be understood to produce a population of erythroid progenitor cells, since they eventually produce red blood cells) (0091).  With respect to claim 60 step (c), Shuga teaches culturing the cells a second culture medium and then in a third culture medium to produce red blood cells (RBCs) (0091).  It is noted that the method may include additional steps, since the "transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”.  MPEP 2111.03
With respect to claim 81, Shuga teaches that the cells are cultured in the first medium for 8 days (0091).  With respect to claim 82, Shuga teaches that the first culture medium comprises interleukin-3 (IL-3), stem cell factor (SCF), erythropoietin (EPO), and hydrocortisone (a steroid) (0091).  With respect to claim 83, Shuga teaches claim 84, Shuga teaches that the first culture medium comprises 100 ng/mL SCF (0091).  
With respect to claim 85, Shuga teaches the method where the first culture medium contains 10 µM dexamethasone (0021, 0050 and 0086).  Although Shuga does not teach the concentration range of dexamethasone being 10 nM to 5 µM as recited in claim 85, one of ordinary skill in the art would recognize that the concentration of dexamethasone in the culture medium is a result effective variable and that the concentration of dexamethasone would be matter of routine optimization as evidenced by Shuga.  Shuga teaches that the concentrations of the factors added to culture medium are determined and optimized for each particular cell type and/or assay (0085).  
With respect to claim 89, Shuga teaches the method where first culture medium is Iscove’s Modified Dulbecco’s Medium (IMDM) (0021 and 0086).  
With respect to claim 97, Shuga teaches that the BFU-cell population is derived from human peripheral blood cells (0078).  With respect to claim 98, Shuga teaches that the starting population of cell are CD34+ and express CD71 (0075, 0077 and 0078) the BFU-cell population is derived from CD34+ progenitor cells (0091).  
With respect to claim 99, Shuga teaches the method where a population of erythroid progenitors are provided and BFU-Es are isolated from the cells (0078).  Shuga does not specify that the cells are early-stage BFU-Es as recited in claim 99.  With respect to claims 100 and 101, Shuga teaches the method where the isolating of the cells is done using cell sorting including flow cytometry (0079-0080).  
Although, Shuga teaches the method where the BFU-E cell population is composed of CD71hi erythroid progenitors (0018 and 0078), Shuga does not teach the claim 60  or composed of TGFβIIIlo/CD71hi erythroid progenitor cells as recited in claim 102.  However, Fortunel teaches that none of the TGF- β receptors are present on the cell surface of hematopoietic progenitors including burst-forming units-erythrocyte (pg. 2024 Col. 1 para. 1).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shuga to further isolate the cells which have a low level expression of TGFβIII for the benefit of isolating BFU-E cells in a method of isolating progenitor cells to produce red blood cells.  It would have been obvious to one of ordinary skill in the art to modify the method of Shuga to further isolate the cells which have a low level expression of TGFβIII, since a low level of TGFβIII was a known marker of BFU-E cells as taught by Fortunel.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Shuga to include the use of additional known markers, including TGFβIII, for isolating BFU-E cells. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 85 and 103 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shuga as evidenced by An in view of Fortunel (as applied to claims 60, 81-85 and 97-102 above), and further in view of Flygare et al. (WO 2011/113036 A2) (ref. of record).

Although Shuga teaches the first culture medium containing 10 µM of dexamethasone (0021, 0050 and 0086), Shuga does not teach the method where the first culture medium comprises 10 nM to 5 µM dexamethasone as recited in claim 85.  However, Flygare teaches a method expanding early stage BFU-E cells in a medium with a glucocorticoid receptor agonist and a hypoxia inducible factor 1 activator (abstract, 23, and 29).  Flygare further teaches that the GR activator or agonist is a glucocorticoid, including dexamethasone, and is in a cell culture medium containing EPO, SCF and IGF-1 (0014).  Flygare teaches that a glucocorticoid enhances BFU-E expansion (0045-0046 and 0067). Flygare teaches the dexamethasone is at a concentration between 1 pM to 10 µM and between 1-500 nM (00101).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Shuga to further include a steroid and where the steroid is dexamethasone in the initial cell culture medium for the benefit of expanding the BFU-E cell population as taught by Flygare.  It would have been obvious to one of ordinary skill in the art to modify the method of Shuga to further include a steroid and where the steroid is dexamethasone in the initial cell culture medium, since similar methods of expanding and culturing BFU-E cell populations were known to include dexamethasone as taught by Flygare.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Shuga to further include a steroid and where the steroid is dexamethasone in the initial cell culture medium, since it was a known component in culture media for BFU-E cell 
Neither Shuga nor Fortunel teach the method where the BFU-E cell population are early-stage BFU-E cells composed of TGFβIIIlo/CD71lo as recited in claim 103.  However, Flygare teaches isolating BFU-E cells from a population of cells which are CD71low (0018).  Accordingly, at the effective time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Shuga and Fortunel to further isolate the cells which have a low level expression of CD71 for the benefit of isolating BFU-E cells in a method of isolating progenitor cells to produce red blood cells.  It would have been obvious to one of ordinary skill in the art to modify the method taught by the combined teachings of Shuga and Fortunel to further isolate the cells which have a low level expression of CD71, since a low level of CD71 was another known marker of BFU-E cells as taught by Flygare.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Shuga and Fortunel to include the use of additional known markers, including low expression of CD71, for isolating BFU-E cells. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 86-88 and 90-96 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shuga as evidenced by An in view of Fortunel (as applied to claims 60, 81-85 and 97-102 above), and further in view of Bell et al. (6,361,998).
The teachings of Shuga and Fortunel can be found in the previous rejection above. 
With respect to claim 86, Shuga teaches that the first culture medium comprises holo transferrin and insulin (0091).  With respect to claim 87, Shuga teaches that the first culture medium comprises 120 µg/mL holo transferrin (0091).  With respect to claim 88, Shuga teaches that the first culture medium comprises 10 µg/mL insulin (0091).  
Shuga does not specify that the holo-transferrin is human as recited in claims 86 and 87 and does not teach that the concentration holo human transferrin of is 250-1000 µg/mL as recited in claim 87.  However, Bell teaches a method and similar culture media for expanding and differentiating CD34+ cells into erythroid cells containing 200 µg/ml holo-transferrin, where the holo-transferrin is human (Col. 7 lines 25-45, Col. 9 lines 54-67, Table 1A and Table 1B).  In addition, Bell teaches the progenitor cells include BFU-E cells (Col. 7 lines 33-45).  Bell teaches that it is preferable to used components derived from the same species as the cells (Col. 7 lines 60-65).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to 
With respect to claim 90, Shuga teaches that the second culture medium comprises holo transferrin, SCF, and EPO (0091).  With respect to claim 91, Shuga teaches that the second culture medium comprises 120 µg/mL holo transferrin (0091). With respect to claim 92, Shuga teaches that the second culture medium comprises 100 ng/mL SCF (0091).  
Shuga does not specify that the holo-transferrin is human as recited in claims 90 and 91 and does not teach that concentration of the holo human transferrin is 250-1000 µg/mL as recited in claim 91.  However, Bell teaches a method and similar culture media for expanding and differentiating CD34+ cells into erythroid cells containing 200 
With respect to claim 93, Shuga teaches that the second culture medium comprises 10 µg/ml insulin (0091) and teaches the method where the erythroid differentiation medium contains serum (0051, 0085 and 0086).  With respect to claim 94, Shuga teaches that the first culture medium comprises 10 µg/mL insulin (0086 and claim 95, Shuga teaches the method where the second medium or the erythroid differentiation medium is IMDM (0021, 0051 and 0086).  
Although, Shuga teaches that the cells are cultured in the second medium for 3 days (0091), Shuga does not teach the method where the cells are culture in the second medium for 4-8 days as recited in claim 96.  However, Shuga teaches that cell differentiation to red blood cells takes two weeks in humans (0065).  In further support, Bell teaches that at the end of 30 days in culture the cells were fully differentiated erythroid cells (Col. 17 lines 35-36).  Accordingly, at the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to adjust the culturing time of Shuga in the second medium depending on the degree of differentiation and initial BFU-E cell source.  It would have been obvious to one of ordinary skill in the art to optimize the time of culturing the cells in the second culturing depending on the source of cells since Shuga teaches that differentiation to red blood cells takes two weeks in human and Bell teaches a method where full differentiation takes 30 days in culture.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in extending the culturing of the cells in second culture medium of Shuga, since Shuga teaches differentiation can take up to two week when human cells are used and Bell teaches culturing cells in differentiation medium for up to 30 days. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632